DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce D. Rubenstein (Reg. No: 39,349) on 05/16/2022. 



CLAIMS
The application has been amended as follows: 

1.	(Currently amended) A method, comprising:
receiving, by a first device having a Wi-Fi connection to a computer network, security data from a second device having a cellular connection to the computer network and sharing the cellular connection with the first device by tethering the first device to the second device, the security data indicating a trusted relationship previously established between the second device and a server connected to the computer network;
sending, by the first device, a request to the server to access a secured resource on the computer network, the request including an indicator based on the received security data from the second device and directing the server to perform authentication based at least in part on providing the indicator as an authentication factor, the indicator including a code that uniquely identifies the second device; and
in response to authentication of the request based at least in part on the security data received from the second device, accessing the secured resource by the first device, including the first device initially communicating with the secured resource via the Wi-Fi connection and later communicating with the secured resource via the tethered, cellular connection in response to a reduction in signal strength and/or speed through the Wi-Fi connection,
wherein the indicator includes a secure token generated or acquired by the second device, and wherein directing the server to perform authentication includes providing the secure token to the server as an authentication factor.
2-3.	(Canceled)
4.	(Previously presented) The method of claim 1, wherein the cellular connection is an LTE (Long Term Evolution) connection.

5.	(Previously presented) The method of claim 1, wherein sharing the cellular connection with the first device includes communicatively coupling the first device with the second device via one of (i) Bluetooth, (ii) Wi-Fi, or (iii) a cable.

6.	(Previously presented) The method of claim 1, wherein accessing the secured resource includes the first device in communication with the secured resource via the cellular connection.
7-9.	(Canceled)
10.	(Original) The method of claim 1, wherein receiving the security data from the second device is performed in response to the first device becoming communicatively coupled to the second device.

11.	(Currently amended) A computerized device, having a Wi-Fi connection to a computer network and a processor coupled to memory to:
receive security data from a second device having a cellular connection to the computer network, the second device configured to share the cellular connection with the computerized device by tethering the computerized device to the second device, the security data indicating a trusted relationship previously established between the second device and a server connected to the computer network;
send a request to the server to access a secured resource on the computer network, the request including an indicator based on the received security data from the second device and directing the server to perform authentication based at least in part on providing the indicator as an authentication factor, the indicator including a code that uniquely identifies the second device; and
in response to authentication of the request based at least in part on the security data received from the second device, access the secured resource, the access including the computerized device initially communicating with the secured resource via the Wi-Fi connection and later communicating with the secured resource via the tethered, cellular connection in response to a reduction in signal strength and/or speed through the Wi-Fi connection,
wherein the indicator includes a secure token generated or acquired by the second device, and wherein directing the server to perform authentication includes providing the secure token to the server as an authentication factor.

12.	(Previously presented) The computerized device of claim 11, wherein the computerized device shares the cellular connection with the second device via one of (i) Bluetooth, (ii) Wi-Fi, or (iii) a cable.

13.	(Original) The computerized device of claim 11, wherein the indicator includes a representation of an identity of the second device. 

14.	(Original) The computerized device of claim 11, wherein the indicator includes a secure token generated or acquired by the second device.

15-23.	(Canceled) 

24.	(Previously presented) The method of claim 1, where providing the indicator as an authentication factor includes transmitting the indicator to the server via the Wi-Fi connection.

25.	(Previously presented) The method of claim 1, where providing the indicator as an authentication factor includes transmitting the indicator as a silent authentication factor.

26.	(Previously presented) The method of claim 1, further comprising detecting the reduction in signal strength and/or speed through the Wi Fi connection by a sensor disposed in the first device.

27.	(Previously presented) The method of claim 26, wherein accessing the secured resource by the first device further includes, after communicating with the secured resource via the tethered, cellular connection, communicating with the secured resource via the Wi-Fi connection in response to a restoration of signal strength and/or speed through the Wi-Fi connection.

28.	(Previously presented) The method of claim 1, wherein the first device leverages the security data received from the second device to which the first device is tethered for accessing the secured resource.

29.	(New) A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus, cause the computerized apparatus to perform a method, the method comprising:
receiving, by a first device having a Wi-Fi connection to a computer network, security data from a second device having a cellular connection to the computer network and sharing the cellular connection with the first device by tethering the first device to the second device, the security data indicating a trusted relationship previously established between the second device and a server connected to the computer network;
sending, by the first device, a request to the server to access a secured resource on the computer network, the request including an indicator based on the received security data from the second device and directing the server to perform authentication based at least in part on providing the indicator as an authentication factor, the indicator including a code that uniquely identifies the second device; and
in response to authentication of the request based at least in part on the security data received from the second device, accessing the secured resource by the first device, including the first device initially communicating with the secured resource via the Wi-Fi connection and later communicating with the secured resource via the tethered, cellular connection in response to a reduction in signal strength and/or speed through the Wi-Fi connection,
wherein the indicator includes a secure token generated or acquired by the second device, and wherein directing the server to perform authentication includes providing the secure token to the server as an authentication factor.

Examiner’s Statement of Reasons for Allowance

Claims 1, 4-6, 10-14 and 24-29 are allowed. 
The present invention is directed to: a technique for performing authentication includes a first device receiving security data from a second device that shares its network connection with the first device. The first device applies the security data received from the second device when requesting authentication to a secured resource on the network. For example, the security data may include a token code or other data that may be used as a token, such as identification information about the second device.
The closest prior art, as previously recited, are Brown et al (“Brown,” WO 2014116528) and further in view of Mortensen et al (“Mortensen,” US 10,325,085). 
Brown is directed to: is an apparatus, system, and method to decrypt an encrypted account credential at a second device that is received from a first device. The second device may receive a first share of a master key and the encrypted account credential from the first device. The second device may reconstruct the master key with the first share of the master key and a second share of the master key stored at the second device. The second device may decrypt the encrypted account credential with the reconstructed master key. Based upon the decrypted account credential, the second device may be enabled to access an account based upon the decrypted account credential.
Mortensen is directed to: detecting a first device associated with a user that is within a detectable range of a second device. The system requests authentication information. In response to receiving the authentication information, a token generator associated with the user can generate a secure token. The secure token can be sent to the server. Once the secure token is verified, the user is granted access to one or more services.
For example, none of the cited prior art teaches or suggests the steps of independent claims 1, 11 and 29, including at least: “in response to authentication of the request based at least in part on the security data received from the second device, accessing the secured resource by the first device, including the first device initially communicating with the secured resource via the Wi-Fi connection and later communicating with the secured resource via the tethered, cellular connection in response to a reduction in signal strength and/or speed through the Wi-Fi connection, wherein the indicator includes a secure token generated or acquired by the second device, and wherein directing the server to perform authentication includes providing the secure token to the server as an authentication factor.” Therefore, the independent claims are allowable over the prior arts of record. The dependent claims are allowable by virtue of their dependence on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439